Title: To James Madison from Thomas A. Digges, 11 July 1818
From: Digges, Thomas A.
To: Madison, James


Dear Sir
Tennisons Hotel Washington 11th July 1818
I have had the misfortune, from ill health and an accute disorder, to be confin’d here ever since the 20th april and am likely to be a longer resident in it from having my old family mansion nearly ruind by the severe hail storm of 21st may; and the more feeling ruin & depredations done & doing the Farm by an ungovernable vile Soldiery too close in my vicinity and the nightly plunder of the labouring herd on the Fort works; who not only ravage my outstock and domestic poultry, but hardly leave me any thing of the vegetable productions of the Farm. And, after a fourth or fifth years Trial, I am obligd to give up the growth of Indian Corn, Potatoes, Turnips &ca. so very essential to twenty odd field Negroes & a flock of 70 or 80 unprofitable ones. But for the old Major (a harmless honorable minded man & tho’ a Great Oddity I believe as good an Engineer as any one we have) I should have e’er this closed up its doors and used the place only as a Tobacco plantation until the Fort works are completely finished; betaking myself to a secluded room in Tennisons Hotel—and I have done it noc timeré nec timidé.
I am much with our good friends Mrs. and Mr Cutts, frequently hearing from Montpellier, talking about Ye, and myself anxiously desiring for another trip to Orange and Arlbemarle [sic], but alas Sir it is inadmissable.
I am about to send, per steam boat conveyance as far as the Coach Inn at Fredericksburgh, two light boxes of about a peck in each, of early spring seed wheat, the growth of Mr Arthur Youngs place in Sussex Engd. It came to me in a teirce a welcome present; but arrivd too late in May (it is usually sown in Engd the first open weather in March) for me to risque its whole sowing this spring; But I made immediate trial of about a pottle of it sown in drills in a border of my Garden—distributing some of it hereabouts & writing to Mr Jefferson I would forward some to him as above intimated for trial next spring.
It came up very well tho’ in a bad period as to frost & hail; grew vigorously of good stalk and by a sample sent me yesterday of one medium head is in blossom & soft grain of 4½ to 5 ins long tolerably well set. We are now in our first weeks cutting of red straw bearded as it’s here called—of a good produce in my home front field, which on the 10th Apr. was so unpromising that I had condemnd the feild to be put into Tobacco naturally of Good soil & well plasterd Land, and it surprizes every one to see how it laterly & well came on. This has been very much the case with all wheat lands in a circle of 20 miles round this, and I hope You have experienced a similar benefit in Your more extended fields of wheat. I hope the peck boxes may get safe to hand, and had a wish to have placd them in the foot of a gig-chaise and once more have got down to Monticello and montpellier; but alas Sir the decrepities of age and various vexations from and at Fort Warburton puts it for the present out of the question. I am unluckily too at disputations or rather war with the war Office! where I am treated but scurvily on a claim for 300$ a yr. for a few years loss of my moneyd rent for the south birth fishery filld in & ruind intirely in consequence of the Fort Works. Engineers are not easily brought to acknowledge mistakes, (and there are more than one) nor can the Secy at war or his chief Clk., neither of whom have ever been at the station or know any thing of the works & mischiefs done me, be expected to be competant Judges. I fear I must have recourse to a possessd Legal Injunction writ, once before used to Effect, for stopping the works outside of the Fort Limits where Injurys were doing me—but mean first to try the effect of giving in 20 or 30 most unexceptionable names, & for the office to choose any seven or nine of them to view & decide whether I am injurd or not. My recourse as by original compact signd & witnessd by Genl Dearborne, Gen Bowie, Paymasr. Brent & Genl Mason being that if any injury is done my Fisherys or soil outside the Fort limits The Governmt would remunerate me therefor.
But why have I troubled & trespassd thus on You. My wish was to state the benefits likely to arise from sowing or trying in part spring wheat. I am old enough to remember when no other but spring wheat was sown in this vicinity and several were laughd at who first introducd fall sowings: And viewing, as I have personally done the benefits of spring sown wheat in several of the grain Countys of England, & seeing very large quantities of it admixt with the London mark lane weekly Sales, I cannot but think a trial of it at least may be advantageous in our districts—thinking too it might check in some way the ravages of the Hessian fly. I hope, from hearing less about it than heretofore, You have not been injurd by this pest. I have been lucky never to have had it at Warburton. I can hardly bear the unusual hot weather accompanyd with distressing calms in the night. The Thermometer has often been a 93, and N York, Newark &ca. it is stated to have been at 97 to 99! It adds to my depressions at absence from a cooler home. I contrive however to bear my ills patiently, but uneasy thoughts will arrise on reflecting at what has been the scenes at Warburton before these aggravations & delapedations took place but spero meliora. My grateful & best respects to Mrs Madison. I will not relinquish the hope of seeing you both again, nor cease from prayers for a long continuance of Your health & happiness
Thos A Digges
